Citation Nr: 1600534	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-19 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from March 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.





FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative changes of the tibiotalar and subtalar joints with subchondral edema and subcortical cysts of the left foot were incurred during active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, degenerative changes of the tibiotalar and subtalar joints with subchondral edema and subcortical cysts of the left foot were incurred in active service.  38 U.S.C.A. 1110, 1154(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015) or 38 C.F.R. § 3.159 (2015).

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

More generally speaking, service connection requires that there be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Additionally, a presumption is afforded a veteran if he or she is shown to have engaged in combat with the enemy in active service.  38 U.S.C.A. § 1154(b)  (2014 & Supp. 2015).  If combat is shown, VA shall grant service connection for any disease or injury alleged to have been incurred in or aggravated by service as long as there is satisfactory lay or other evidence of service incurrence or aggravation and the injury or disease is consistent with the circumstances, conditions, or hardships of service.  Id.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  The Federal Circuit has held that, while § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected, it does considerably lighten the burden on the veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in, or aggravated by, combat service.  Collette v. Brown, 82 F.3d 389, 392 (1996).

The Veteran contends that he stepped on punji sticks, which came through his boots, while serving in Vietnam.  The Veteran additionally maintains that he has had pain in his left foot since the time of the initial injury.

The Veteran's service personnel records indicate that he served in Vietnam from August 1965 to February 1966.  The Veteran was awarded a Combat Infantryman Badge and he served with a Light Infantry Unit in the Army.

The Veteran's service treatment records indicate that the Veteran complained of foot trouble during his separation examination dated February 1966.

There are three medical opinions in the case file as well as health records.  In this regard, the Board observes its duty to assess the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Board finds the opinion of the private podiatrist to be the most probative as he based his opinion on objective testing of the Veteran and the Veteran's credible statements concerning his in-service injury.

VA treatment notes dated November 2010 reiterate the Veteran's contentions concerning his in-service foot injury.  The provider indicated the Veteran had posterior tibial dysfunction of the left foot which may be secondary to his in-service injury.

The Veteran was afforded a VA examination in August 2011.  The Veteran noted a diagnosis of degenerative joint disease of the first metacarpophalangeal (MP or MPJ) joint.  He reiterated the Veteran's statements concerning an in-service injury and that the Veteran reported chronic foot pain since that time.  The examiner indicated that the left first MP severe degenerative joint disease is less likely than not related to the in-service injury as there is no evidence of a left foot injury in the service treatment records, no evidence of scarring on physical examination, and the Veteran had a long history of working in a physical occupation (floor covering) and had a long history of pes planus (noted at induction) which may contribute to his chronic foot pain and degenerative joint disease.

A private medical opinion dated February 2012 is from a podiatrist.   The provider indicates that the Veteran reported his in-service injury.  An MRI from February 2012 indicated moderate degenerative edema with associated subcortical cystic changes at the distal fibula and adjacent lateral talus.  The anterior and posterior subtalar joints were narrowed with associated subchondral edema and small subcortical cysts; most severe at the inferior lateral aspect of the talar body and mid to anterior aspect of the calcaneus extending to the anterior process with associated increased fluid with the tibiotalar and subtalar joint spaces.  There was scarring and synovitis throughout the adjacent sinus tarsi.  There was also severe arthrosis noted at the first MPJ with loss of joint space, osteophytes, marrow edema and large subchondral cysts.  The assessment was moderate to severe degenerative changes of the tibiotalar and subtalar joints with associated subchondral edema and multiple subcortical cysts of the left foot.  The provider indicated that based on the MRI results and the Veteran's description of the injury, he could with medical certainty say that the changes noted in the MRI are most likely the results of injuries sustained in Vietnam.  Additionally, there is an opinion from Dr. B dated May 2014 of record which basically reiterates the findings of the podiatrist.

In summary, although not noted on service treatment records or for years thereafter, the Veteran has claimed in-service injury which is consistent with the circumstances, conditions, or hardships of his documented service. Additionally, the Board finds the medical opinion dated February 2012 from the private podiatrist to be very probative.  The examiner determined that the moderate to severe degenerative changes of the tibiotalar and subtalar joints with associated subchondral edema and multiple subcortical cysts of the left foot were consistent with the reported injury in service and likely the residuals of that injury.  Resolving all doubt in the Veteran's favor, the Board finds that the degenerative changes of the tibiotalar and subtalar joints with subchondral edema and subcortical cysts of the left foot were incurred in active service.  


ORDER

Entitlement to service connection for degenerative changes of the tibiotalar and subtalar joints with subchondral edema and subcortical cysts of the left foot is allowed.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


